 1
                                   IN THE UNITED STATES DISTRICT COURT
 2
                                      EASTERN DISTRICT OF CALIFORNIA
 3
     UNITED STATES OF AMERICA,                               CASE NO. 1:18-CR-0035 LJO
 4                                 Plaintiff,                ORDER RE THE GOVERNMENT'S NOTICE OF
                                                             INTENT TO OFFER EVIDENCE OF
 5                           v.                              DEFENDANT ADAMS’ PRIOR FELONY
                                                             CONVICTIONS
 6   JONATHAN MOTA, and
     DOMINIC ADAMS,                                          TRIAL DATE: April 30, 2019
 7
                                   Defendants.
 8

 9

10           The Court has received and reviewed the Government’s Notice of Intent to Offer Evidence of the
11   Defendant's Prior Felony Conviction (Doc 85), as well as Defendant Adams’ Opposition to it. (Doc. 90.)
12           Should the Defendant choose not to testify, the matter becomes moot, and none of it will be admitted

13   into evidence. However, should he decide to testify, the Court incorporates by reference the government’s
14   Notice of Intent (Doc 85) for its solid law and reasoning. The Defendant’s opposition and objection to its
15   use is overruled. That said, Counsel must meet and confer and advise the Court whether or not they are able
16   to agree on how that information is offered for the jury to consider (i.e., whether a legal description that a
17   felony of moral turpitude has been committed in a specific year, etc. is sufficient, or in the alternative

18   something else is contemplated).
19           That issue will be discussed and, if counsel are unable to work it out, will be decided at 8:30 on
20   Tuesday morning before the jury panel arrives for selection.
21   IT IS SO ORDERED.
22       Dated:     April 29, 2019                               /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
23

24

25


                                                             1
30
